Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ryan Gleitz (Reg. No. 62,164) on 1/21/22.  The application has been amended as follows:

1. (Currently Amended) A single cylinder engine comprising:
a single cylinder;
at least one sensor configured to generate sensor data for an engine condition;
a fuel injector; and
a controller configured to perform a comparison of the engine condition to a threshold value and in response to the comparison, generate a first command to deactivate the fuel injector after a first predetermined time period and a second command to reactivate the fuel injector after a second predetermined time period,
wherein the second predetermined time period is selected based on an inertia value that is based at least on a mass of a rotational engine component to maintain the combustion cycle of the single cylinder engine without stalling the single cylinder engine.



15. (Currently Amended) A method for operation of a single cylinder engine, the method comprising:
receive sensor data for an engine condition;
compare the sensor data to a threshold value;
deactivate a fuel injector of the single cylinder engine for a deactivation duration in response to the comparison; and
activate the fuel injector in response to the deactivation duration elapsing, wherein the deactivation duration corresponds to an inertia value for the single cylinder engine, the inertia value based at least on a mass of a rotational component of the single cylinder engine,
wherein the deactivation duration is selected to maintain the combustion cycle of the single cylinder engine without stalling the single cylinder engine.

-Claims 19, 20 are canceled.

Allowable Subject Matter 
Claims 1-18 are allowed. 

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30a.m. - 5:30p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hitp://pair-direct.uspto. gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPT© Customer Service Representative or access to the automated information system, call 800 -786- 9199 (IN USA OR CANADA) or 571 -272- 1000.

/D.T./
Examiner, AU 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747